Case 3:18-cv-00079-JPB Document 119-2 Filed 02/05/19 Page 1 of 4 PagelD #: 1517

EXHIBIT 2
Case 3:18-cv-00079-JPB Document 119-2 Filed 02/05/19 Page 2 of 4 PagelD #: 1518

—_—_—
INTHE MAGISTRATE CourT OF J & EEK SOM/ COUNTY, WEST VIRGINIA

State of West Virginia
Case No. lo IWVY4-OWM10
Tyre APAOSTIEAD

Defendant

 

 

NOTICE OF APPEAL

The Defendant, as a matter of right, api nviction in the listed’ case to the circuit

court.

N [2 LOL?

  
     

a Signature

VA CRALM LLAPYSTEAD

Counsel (Hf applicable)

 

 

CRIMINAL BAIL AGREEMENT: CRIMINAL APPEAL BOND

A. AMOUNT OF BAIL. The defendant has been convicted of the _ offense(s) of Obst Tec tALon
Gnd _clisovderly cde :

«id has filed a notice of appeal with tid, court. Therefore, re hereby sets the appeal appearance bond in the amount of

$ | 9 00. o0 in the form of (initial one) cash or recognizance or 10% cash and personal recognizance or
10% cash and surety. If real property is used as security, a justification of surety (initial one) is or is not required.

B. TERMS AND CONDITIONS FOR RELEASE ON BAIL. If admitted to bail, the undersigned defendant understands and agrees:

1. To be present personally in the circuit court at _m.on the day of , or as
further notified by the circult court;

2. To be present personally at any other proceeding(s) concerning the above charge(s) and to obey any notice, process or order issued by
the circuit court until that court has disposed of all matters with respect to which the bail granted herein may apply;

3. To appear to begin serving jail or prison time as ordered by the circuit court if that court renders a judgment of guilt on the offense(s)
charged and imposes a penalty of incarceration,

. To inform the circuit court Immediately of any change of name, address, or telephone number,

ie ’ i
To not leave the State of West Virginia without written approval by the circuit court of this county; & Esidé 3 in Onn —
To not violate any state or federal laws; Ad Meos Lf) Ty Ce.

. To have no direct or indirect contact with the victim in this matter,

on ognm s

. To comply with the following additional condition(s) of this bail:

 

 

 

EXHIBIT 2

W.Va. Code §§ 50-5-13 and 62-1C-1 et seq. Cir. Ct. Crim. Rule 46; TCR 31.01 Copy Distribution: ( File
SCA-M109-1 / 2-05 (J Other Depositor or Surety

Docket Code(s): MMACC /MMCAB Page 1 of 3 (1 Defendant
Case 3:18-cv-00079-JPB Document 119-2 Filed 02/05/19 Page 3 of 4 PagelD #: 1519

Criminal Appeal Appearance Bond Case No, [o-™M i¢M- ONO

The undersigned defendant also understands and agrees that, if he or she is admitted to bail and does not fulfill the terms and condition(s)
above, the full bail amount is subject to forfeiture and may be increased; that other penaltles for violation of such terms and condition(s)
may be imposed; and that, if the defendant fulfills the terms above, the surety will be exonerated and the cash deposit returned if

Cll Lelie Ulei2alF

i
Signature t Date

 

 

Magistrate Signature Date

C. TYPE oF BalL. (Magistrate is to initial and complete oniy ane of the following.)
V1, CONTINUATION. The bail bond ordered by this court onthe 2SPA) dayor pr Joc. is
— ——— ? 7 J
hereby continued. A certified copy of the order is attached hereto and incorporated by reference.

2. CASH. The defendant or, on the defendant's behalf, has
(Name of other depositor(s) if any)
(have) deposited cash with this court in the amount of $ , Subject to the terms and conditions set out above.

3. PERSONAL RECOGNIZANCE. The undersigned defendant on his or her own recognizance does undertake to forfeit a sum of
money equal to the required amount of bond if he or she fails to comply with the specific terms and conditions set out above.

4, RECOGNIZANCE. The undersigned

 

(Adult owner(s) of real property or surety company)
by recognizance bond on the defendant's behalf , does or do undertake to forfeit a surn of money equal to the required amount of

bond if the defendant fails to comply with the specific terms and conditions set out above. A justification of surety (initial one}

is or is not required, and if so, is Incorporated herein by reference.

5. CASH AND PERSONAL RECOGNIZANCE. The defendant or, on the defendant's behalf,

 

(name of other depositor(s) if any)
has (have) deposited cash with the court in the amount of $ , which

 

represents 10 percent of the bail, and which will be forfeited if the defendant does not comply with the terms and conditions set
out above. Additionally, the undersigned defendant on his or her own recognizance does undertake to forfeit a sum of money
equal to 80 percent of the bail If he or she fails to comply with the specific terms and conditions set out above.

6. CASH AND SURETY. The defendant or, on the defendant's behalf,

 

(name of other depositor(s) if any)
has (have) deposited cash with the court in the amount of $ , which represents 10 percent of the bail, and

which will be forfeited if ine defendant does not comply with the terms and conditions set out above. Additionally, the

 

undersigned, , by surety in the form of
(name of surety(s) (describe surety, e.g., real property; stock; bonds)
on the defendant's behalf, does or do undertake to forfeit a sum of money equal to 90 percent of the bail If the defendant fails

to comply wilh the specific terms and conditions set out above. A justification of surety (initial one if real property is used as surety)

is or is not required, and if so, is incorporated herein by reference.

W.Va. Code §§ 50-5-13 and 62-1C-1 et seq. Cir. Ct. Crim. Rule 46; TCR 31.01 Copy Distribution O File
SCA-M109-2 / 2-05 (1 Other Depositor or Surety

Docket Code(s): MMACC / MMCAB Page 2 of 3 [J Defendant
Case 3:18-cv-00079-JPB Document 119-2 Filed 02/05/19 Page 4 of 4 PagelD #: 1520

Criminal Appeal Appearance Bond CASE No, lo /YM-0 [0

D. peyson(s) posting the bail, | (we) Kee or do not consent to the application of all or part

SVWisposing court renders a judgment of guilt against the defendant.

YL ed/ BLY F

   

 

 

Date

By fs below, | acknowledge that | have reviewed and agree to the same terms and conditions of bail for pretrial release agreed to by the
defendant

 

 

Other Depositor or Surety Signature(s), if any Date

Other Depositor or Surety Name(s) and Address(es) (type or print): Other Depositor or Surety Social Security Number(s):

 

 

Other Depositor or Surety Telephone Number(s):

 

 

 

E, ADMISSION To BAIL. Accordingly, this court hereby approves bond for the defendant and ORDERS the defendant's continued freedom or
release from custody.

Acknowledged before me and ORDERED this OR day of Ad OV Cudiaed or)

Cc Magistfate Signature

W.Va. Code §§ 50-5-13 and 62-1C-1 et seq. Cir. Ct. Crim. Rule 46; TCR 31.04 Copy Distribution (] File
SCA-M109-3 / 2-05 {1 Other Depositor or Surety

Dockel Code(s): MMACGC / MMCAB Page 3 of 3 (J Defendant
